DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A in the reply filed on 8/17/2022 is acknowledged.

Claim Objections
Claims 1, 3, 17, and 20 are objected to because of the following informalities
Claim 1, line 7: “the translation direction” should read --a translation direction--
Claim 3, line 2: “patter” should read --pattern--
Claim 17, line 2: “cuter” should read --cutter--
Claim 20, line 3: insert “a” before “rotary”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parihar (U.S. Patent No. 2010/0160819) (cited by Applicant) in view of Moore (U.S. Patent No. 2010/0292607).
Regarding claim 1, Parihar teaches (Figures 1-3 and 11-14) a biopsy device (100) comprising a probe (105) with body portion (112) that has a distally extending needle (10) for interesting into a patient to acquire tissue samples. (Paragraph [0029]).  Parihar also teaches cutter (50) rotatably and slidably movable within cannula lumen (20) of cannula (12), and extends proximally therefrom through body portion (112) of probe (105) to operatively communicate with tissue sample holder (140). (Paragraph [0048]). 
As shown in Figure 3, cutter drive mechanism (210) of the present example comprises a drive cable (215) having an inner wire cable (217) (i.e., rotary drive cable) rotatably encased in a sheath (219). (Paragraph [0080]). When biopsy probe (105) attaches to holster, external drive gear (85) extending from biopsy probe (105) is brought into driving engagement with intermediate driven gear (238), and cutter drive mechanism (210) is thus operably engaged with cutter rotation and translation mechanism (80) of the biopsy probe (105).  The rotation of inner wire cable (217) of drive cable (215) causes simultaneous rotation and translation of cutter (50) (i.e., a cutter drive mechanism driven by a rotary drive cable and configured to both rotate and translate the cutter). (Paragraph [0087]).
However, Parihar does not teach “wherein the cutter drive mechanism is configured to reverse the translation direction of the cutter while the drive provided by the rotary drive cable is in a continuous rotary direction.”
Moore, in a related field of endeavor, teaches a self-reversing cutter translation mechanism that translates the cutter proximally and distally in response to rotation of the cutter in a single rotational direction via a drive shaft (62) (i.e., rotary drive cable) that is rotationally driven by motor (36) (i.e., wherein the cutter drive mechanism is configured to reverse the translation direction of the cutter while the drive provided by the rotary drive cable is in a continuous rotary direction). (Paragraphs [0045], [0060], [0071]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Parihar to provide “wherein the cutter drive mechanism is configured to reverse the translation direction of the cutter while the drive provided by the rotary drive cable is in a continuous rotary direction” of Moore.  Doing so provides a cutter actuation mechanism that can be configured to apply less stress on the motor as it lacks the function to reverse direction. (Paragraph [0071]).	
Regarding claim 5, Parihar teaches (Figures 3 and 11-14), as previously discussed, cutter drive mechanism (210) comprising a drive cable (215) having an inner wire cable (217) (i.e., rotary drive cable) rotatably encased in a sheath (219) that causes simultaneous rotation and translation of cutter (50). (Paragraph [0080], [0087]). When biopsy probe (105) attaches to holster, external drive gear (85), which comprises a drive member (84), is brought into driving engagement with intermediate driven gear (238) (i.e., translation wheel), to drive cutter rotation and translation mechanism (80) (i.e., translation assembly). As intermediate driven gear (238) rotates, the driving engagement rotates external drive gear (85), which rotates hexagonal drive portion (83) of sleeve (82) (i.e., elongate connector), thereby rotating cutter (50) (i.e., wherein the cutter drive mechanism includes a translation assembly having a translator wheel mechanically coupled to the cutter by an elongate connector, wherein the elongate connector is configured to drive translation of the cutter in response to rotation of the translator wheel). (Paragraph [0062]).
Regarding claim 6, Parihar, as previously discussed, teaches a cutter drive mechanism (210) that includes a drive member (84) (i.e., cutter driver). In response to rotation of drive member (84), the cutter rotation and translation mechanism (80) simultaneously rotates and translates cutter (50) (i.e., wherein the cutter drive mechanism further includes a cutter driver having a translation portion and a rotation portion). (Paragraph [0063]).
 As shown in Figure 7, drive nut (87) is engaged with external threaded portion (81) (i.e., coupling mechanism) of sleeve (82) (i.e., connector), and drive member (84) is slidably received on hexagonal drive portion (83) of sleeve (82) (i.e., wherein the translation portion is configured to couple to the connector by a coupler fastened to the translation portion). 
Regarding claim 15, Parihar teaches (Figures 2-10) a biopsy device comprising a probe (100) that releasably attaches to holster (205). (Paragraph [0027]). As previously discussed, when biopsy probe (105) attaches to holster, external drive gear (85) extending from biopsy probe (105) is brought into driving engagement with intermediate driven gear (238), and cutter drive mechanism (210) is thus operably engaged with cutter rotation and translation mechanism (80) of the biopsy probe (105).  The rotation of inner wire cable (217) of drive cable (215) causes simultaneous rotation and translation of cutter (50) (i.e., wherein the body is configured to detachably couple to the rotary drive cable). (Paragraph [0087]).
Regarding claim 16, Parihar teaches (Figures 1-3 and 11-14) a biopsy device (100) comprising a probe (105) with body portion (112) that has a distally extending needle (10) for inserting into a patient to acquire tissue samples. (Paragraph [0029]).  Parihar also teaches cutter (50) rotatably and slidably movable within cannula lumen (20) of cannula (12), and extends proximally therefrom through body portion (112) of probe (105) to operatively communicate with tissue sample holder (140). (Paragraph [0048]). 
As shown in Figure 3, cutter drive mechanism (210) of the present example comprises a drive cable (215) having an inner wire cable (217) (i.e., rotary drive cable) rotatably encased in a sheath (219). (Paragraph [0080]). When biopsy probe (105) attaches to holster, external drive gear (85) extending from biopsy probe (105) is brought into driving engagement with intermediate driven gear (238), and cutter drive mechanism (210) is thus operably engaged with cutter rotation and translation mechanism (80) of the biopsy probe (105).  The rotation of inner wire cable (217) of drive cable (215) causes simultaneous rotation and translation of cutter (50) (i.e., a rotary drive cable configured to transmit rotary motion to the body; and a cutter drive mechanism configured to convert the rotary motion of the rotary drive cable into rotation and translation of the cutter). (Paragraph [0087]).
	However, Parihar does not teach “wherein the cutter drive mechanism is configured to translate the cutter distally and proximally in response to the rotary motion provided by the rotary drive cable being in a single angular direction”.
Moore, as previously discussed, teaches a self-reversing cutter translation mechanism that translates the cutter proximally and distally in response to rotation of the cutter in a single rotational direction via a drive shaft (62) (i.e., rotary drive cable) that is rotationally driven by motor (36) (i.e., wherein the cutter drive mechanism is configured to reverse the translation direction of the cutter while the drive provided by the rotary drive cable is in a continuous rotary direction). (Paragraphs [0045], [0060], [0071]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Parihar to provide “wherein the cutter drive mechanism is configured to translate the cutter distally and proximally in response to the rotary motion provided by the rotary drive cable being in a single angular direction” of Moore.  Doing so provides a cutter actuation mechanism that can be configured to apply less stress on the motor as it lacks the function to reverse direction. (Paragraph [0071]).	
	Regarding claim 17, as previously discussed, Parihar teaches cutter drive mechanism (210) comprises a drive cable (215) having an inner wire cable (217) (i.e., rotary drive cable) rotatably encased in a sheath (219). (Paragraph [0080]). When biopsy probe (105) attaches to holster, external drive gear (85) extending from biopsy probe (105) is brought into driving engagement with intermediate driven gear (238), and cutter drive mechanism (210) is thus operably engaged with cutter rotation and translation mechanism (80) of the biopsy probe (105).  The rotation of inner wire cable (217) of drive cable (215) causes simultaneous rotation and translation of cutter (50) (i.e., wherein the cutter drive mechanism includes a cutter rotation assembly and a cutter translation assembly, wherein the cutter rotation assembly is configured to rotate the cutter continuously in response to the rotary motion provided by the rotary drive cable). (Paragraph [0087]).
However, Parihar does not teach “wherein the cutter translation assembly is configured to automatically transition between translating the cutter distally and translating the cutter proximally.”
Moore, as previously discussed, teaches a self-reversing cutter translation mechanism that translates the cutter proximally and distally in response to rotation of the cutter in a single rotational direction via a drive shaft (62) that is rotationally driven by motor (36) (i.e., wherein the cutter translation assembly is configured to automatically transition between translating the cutter distally and translating the cutter proximally). (Paragraphs [0045], [0060], [0071]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Parihar to provide “wherein the cutter drive mechanism is configured to translate the cutter distally and proximally in response to the rotary motion provided by the rotary drive cable being in a single angular direction” of Moore.  Doing so provides a cutter actuation mechanism that can be configured to apply less stress on the motor as it lacks the function to reverse direction. (Paragraph [0071]).	
Regarding claim 20, Parihar teaches methods of using a biopsy device with a cutter rotation and translation mechanism. (Paragraph [0064]). Parihar further teaches cutter (50) rotatably and slidably movable within cannula lumen (20) of cannula (12), and extends proximally therefrom through body portion (112) of probe (105) to operatively communicate with tissue sample holder (140). (Paragraph [0048]). 
As shown in Figure 3, cutter drive mechanism (210) of the present example comprises a drive cable (215) having an inner wire cable (217) (i.e., rotary drive cable) rotatably encased in a sheath (219). (Paragraph [0080]). When biopsy probe (105) attaches to holster, external drive gear (85) extending from biopsy probe (105) is brought into driving engagement with intermediate driven gear (238) (i.e., input assembly of a cutter drive mechanism), and cutter drive mechanism (210) is thus operably engaged with cutter rotation and translation mechanism (80) of the biopsy probe (105).  The rotation of inner wire cable (217) of drive cable (215) causes simultaneous rotation and translation of cutter (50) (i.e., rotating an input assembly of a cutter drive mechanism disposed within a body of the biopsy device by rotating rotary drive cable in a first angular direction). (Paragraph [0087]).
However, Parihar does not teach “retracting a cutter of the biopsy device proximally to open a lateral aperture of a needle associated with the cutter using the cutter drive mechanism while continuing to rotate the rotary drive cable in the first angular direction; and advancing the cutter distally relative to the lateral aperture to sever a tissue sample using the cutter drive mechanism while continuing to rotate the rotary drive cable in the first angular direction.”
Moore teaches, as shown in Figure 5, a method of operation in which cutter (50) moves toward retracted position, such that lateral aperture (24) of needle (20) is "partially open". When cutter (50) reaches the fully retracted position, such that lateral aperture (24) of needle (20) is "open" as shown in Figure 12, a vacuum in cutter lumen (52) may continue to be further communicated through first lumen (26), which may continue to draw tissue into lateral aperture (24) (i.e., retracting a cutter of the biopsy device proximally to open a lateral aperture of a needle associated with the cutter using the cutter drive mechanism while continuing to rotate the rotary drive cable in the first angular direction). Furthermore, the motor may be reversed and cutter (50) is advanced to sever tissue protruding through lateral aperture (24) as shown in Figure 19 (i.e., advancing the cutter distally relative to the lateral aperture to sever a tissue sample using the cutter drive mechanism while continuing to rotate the rotary drive cable in the first angular direction). (Paragraph [0073]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Parihar to provide the steps of “retracting a cutter of the biopsy device proximally to open a lateral aperture of a needle associated with the cutter using the cutter drive mechanism while continuing to rotate the rotary drive cable in the first angular direction; and advancing the cutter distally relative to the lateral aperture to sever a tissue sample using the cutter drive mechanism while continuing to rotate the rotary drive cable in the first angular direction” of Moore.  Doing so provides a cutter actuation mechanism that can be configured to apply less stress on the motor as it lacks the function to reverse direction. (Paragraph [0071]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Parihar in view of Moore, further in view of Vetter (WO 2016053742). 
Regarding claim 2, Parihar as modified by Moore teaches all of the elements of the claimed invention except “wherein the cutter drive mechanism is configured to drive translation of the cutter at a non-linear rate.”
Vetter, in a related field of endeavor, teaches an excisional device with a driving assembly (i.e., cutter drive mechanism) that can be optimized for frequency during translation. The driving assembly may further comprise variable control as needed (i.e., wherein the cutter drive mechanism is configured to drive translation of the cutter at a non-linear rate). 
	As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Parihar as modified by Moore to provide “wherein the cutter drive mechanism is configured to drive translation of the cutter at a non-linear rate” of Vetter.  Doing so provides the ability to control or halt driving assembly motions when a cut piece of tissue is separated from the surrounding tissue. (Paragraph [0051]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Parihar in view of Moore and Vetter, further in view of Dahling (U.S. Patent No. 20100160817). 
Regarding claim 3, Parihar as modified by Moore and Vetter teach all of the elements of the claimed invention except wherein the non-linear rate defines “a sinusoidal pattern as a function of axial displacement”.
	Dahling, in a related field of endeavor, teaches a biopsy system wherein motor (150) is configured to drive cutter driver mechanism (230) incorporated within holster (202). (Paragraph [0054]). Dahling further teaches that a piezo motor controller (130) may drive motor by transmitting a bi-phase sinusoidal waveform (i.e., a sinusoidal pattern). (Paragraph [0060]). More precisely, motor is mechanically connected to cutter drive mechanism (230) in holster (200) via a mechanical cable (215), which is configured to simultaneously rotate and translate of cutter (54) (i.e., a sinusoidal pattern as a function of axial displacement). (Paragraphs [0031], [0062]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Parihar as modified by Moore and Vetter to provide wherein the non-linear rate defines “a sinusoidal pattern as a function of axial displacement” of Dahling.  Doing so enables sensing the rotational position of a rotatable component of the biopsy device.  (Paragraph [0060]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Parihar in view of Moore, further in view of Predmore (JP 2006198401). 
Regarding claim 4, Parihar as modified by Moore teaches all of the elements of the claimed invention except “wherein the cutter drive mechanism is configured to rotate the cutter at a constant angular velocity.”
Predmore, in a related field of endeavor, teaches a biopsy sampling device with a rotary driver motor that drives a cutter drive assembly that rotates the cylindrical cutter along the cutter lumen at a constant rate relative to the translation of the cylindrical cutter (i.e., wherein the cutter drive mechanism is configured to rotate the cutter at a constant angular velocity). (Machine Translation, Paragraph [0011]). 
	As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Parihar as modified by Moore to provide “wherein the cutter drive mechanism is configured to rotate the cutter at a constant angular velocity” of Predmore.  Doing so provides a constant relationship between the rotational and translational speeds of the cutter at any speed based on a constant gear ratio between the rotary and translational drive shafts. (Machine Translation, Paragraph [0051]).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Parihar in view of Moore, further in view of O’Sullivan (U.S. 9119609). 
Regarding claim 7, Parihar as modified by Moore teaches all of the elements of the claimed invention except “wherein the connector is configured to pivot relative to the translator wheel on a translation post.” 
O’Sullivan, in a related field of endeavor, teaches a cell collection device having a handle, and a drive wire. The handle can include a rotation mechanism for ultimately rotating the distal portion of the drive wire. The rotation mechanism also includes a rack mounted for axial translation. (Col. 3, lines 37-38, 48-49, 61-63). The rotation mechanism can convert linear motion of the rack in a single direction as reciprocating translation of the drive wire. (Col. 7, lines 37-44). The rotation mechanism further includes a slider that is mounted to a pair of longitudinally extending rods to allow the slider to translate axially. (Col. 8, lines 25-27).
With reference to Figure 13, the slider is further coupled to the bevel gear (128) (i.e., translator wheel) via a link member (146), which can be in the form of an elongate bar (i.e., connector). The link member (146) is coupled to both the bevel gear (128) and the slider via pivot pins (146a, 146b) (i.e., translator post) and is coupled to the bevel gear radially away from the rotational axis of the bevel gear (i.e., the connector is configured to pivot relative to the translator wheel on a translation post). (Col. 8, lines 35-41).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Parihar as modified by Moore to provide “wherein the connector is configured to pivot relative to the translator wheel on a translation post” of O’Sullivan. Doing so will cause the link member (146) to move in a circular pattern when bevel wheel is rotated and will cause the slider (142) to reciprocally translate in response to rotation of the bevel gear (128) in a single direction. (Col. 8, lines 41-46).	Regarding claim 8, Parihar, as previously discussed, teaches a cutter drive mechanism (210) that includes a drive member (84) (i.e., cutter driver). In response to rotation of drive member (84), the cutter rotation and translation mechanism (80) simultaneously rotates and translates cutter (50) (i.e., wherein the cutter drive mechanism further includes a cutter driver having a translation portion and a rotation portion). (Paragraph [0063]).  As shown in Figure 7, drive nut (87) is engaged with external threaded portion (81) (i.e., coupling mechanism) of sleeve (82) (i.e., connector), and drive member (84) is slidably received on hexagonal drive portion (83) of sleeve (82) (i.e., wherein the translation portion is configured to couple to the connector by a coupler fastened to the translation portion). 
However, Parihar as modified by Moore does not teach “wherein the connector is configured to pivot relative to the translator wheel on a translation post.” 
O’Sullivan, in a related field of endeavor, teaches a cell collection device having a handle, and a drive wire. The handle can include a rotation mechanism for ultimately rotating the distal portion of the drive wire. The rotation mechanism also includes a rack mounted for axial translation. (Col. 3, lines 37-38, 48-49, 61-63). The rotation mechanism can convert linear motion of the rack in a single direction as reciprocating translation of the drive wire. (Col. 7, lines 37-44). The rotation mechanism further includes a slider that is mounted to a pair of longitudinally extending rods to allow the slider to translate axially. (Col. 8, lines 25-27).
With reference to Figure 13, the slider is further coupled to the bevel gear (128) (i.e., translator wheel) via a link member (146), which can be in the form of an elongate bar (i.e., connector). The link member (146) is coupled to both the bevel gear (128) and the slider via pivot pins (146a, 146b) (i.e., translator post) and is coupled to the bevel gear radially away from the rotational axis of the bevel gear (i.e., the connector is configured to pivot relative to the translator wheel on a translation post). (Col. 8, lines 35-41).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Parihar as modified by Moore to provide “wherein the connector is configured to pivot relative to the translator wheel on a translation post” of O’Sullivan. Doing so will cause the link member (146) to move in a circular pattern when bevel wheel is rotated and will cause the slider (142) to reciprocally translate in response to rotation of the bevel gear (128) in a single direction. (Col. 8, lines 41-46).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Parihar in view Moore, further in view of Hibner (U.S. Patent No. 2013/0079665).
Regarding claim 9, Parihar in view Moore teaches all of the limitations of the claimed invention except “wherein the cutter drive mechanism further includes a worm gear in mechanical communication with the translator wheel, wherein the worm gear is configured to rotate the translator wheel in response to rotation of the rotary drive cable.”
Hibner, in a related field of endeavor, teaches that cutter actuation mechanism (60) comprises worm nut (120), which includes unitary gear (88) (i.e., worm gear) that is configured to mesh with gear (84) when probe (12) and holster (14) are coupled together (i.e., wherein the cutter drive mechanism further includes a worm gear in mechanical communication with the translator wheel). Motor (36) is thus operable to rotatingly drive gear (88) when probe (12) and holster (14) are coupled together. Such rotation of gears (88) causes cutter (50) to rotate and translate (i.e., wherein the worm gear is configured to rotate the translator wheel in response to rotation of the rotary drive cable). (Paragraph [0051]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Parihar as modified by Moore to provide “wherein the cutter drive mechanism further includes a worm gear in mechanical communication with the translator wheel, wherein the worm gear is configured to rotate the translator wheel in response to rotation of the rotary drive cable” of Hibner. Doing so provides a suitable actuation mechanism that causes cutter to rotate and translate. (Paragraph [0051]).
Regarding claims 10-11, Parihar teaches all of the limitations of the claimed invention except “wherein the cutter drive mechanism further includes a rotation assembly having a keyed actuator, wherein the keyed actuator is coaxial with the cutter and is configured to rotate the cutter while permitting translation of the cutter relative to the keyed actuator; wherein the keyed actuator defines a bore having a hexagonal shape.”
Hibner teaches a hex nut (100) (i.e., bore having a hexagonal shape) which includes a unitary gear (86) (i.e., keyed actuator). As depicted in Figure 4, the gear (86) is coaxial with the cutter (50). (Paragraph [0051]). Motor (36) is thus operable to rotatingly drive gear (86) when probe (12) and holster (14) are coupled together. Such rotation of gears (86) causes cutter (50) to rotate and translate (i.e., wherein the keyed actuator is configured to rotate the cutter while permitting translation of the cutter relative to the keyed actuator; wherein the keyed actuator defines a bore having a hexagonal shape). (Paragraph [0051]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Parihar as modified by Moore to provide “wherein the cutter drive mechanism further includes a rotation assembly having a keyed actuator, wherein the keyed actuator is coaxial with the cutter and is configured to rotate the cutter while permitting translation of the cutter relative to the keyed actuator” and “wherein the keyed actuator defines a bore having a hexagonal shape” of Hibner. Doing so provides a suitable actuation mechanism that causes cutter to rotate and translate. (Paragraph [0051]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OM PATEL/Examiner, Art Unit 3791                                                                                                                                                                                                        9/12/2022

/MATTHEW KREMER/Primary Examiner, Art Unit 3791